DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2, 5, 7-10, 14-16, 20, 39, 41, 42, 54, and 60-64 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on June 15, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election of Species
A.	The following election of species is required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species:
(A) the exogenous NAD(P)+ transhydrogenase enzyme has an amino acid sequence at least 80% identical to SEQ ID NO: 117, 
(B) the exogenous NAD(P)+ transhydrogenase enzyme has an amino acid sequence at least 80% identical to SEQ ID NO: 118, 
(C) the exogenous NAD(P)+ transhydrogenase enzyme has an amino acid sequence at least 80% identical to SEQ ID NO: 119, and
(D) the exogenous NAD(P)+ transhydrogenase enzyme has an amino acid sequence at least 80% identical to SEQ ID NO: 146.
The species are independent or distinct because each of the species is a structurally different exogenous NAD(P)+ transhydrogenase enzyme. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 5, 7-10, 14-16, 20, 39, 41, 42, 54, and 60-64 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a structurally different exogenous NAD(P)+ transhydrogenase enzyme and a separate sequence search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

B.	The following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species:
(AA) the recombinant yeast has integrated into its genome (i) an exogenous pyruvate carboxylase gene that encodes for an enzyme which catalyzes the conversion of pyruvate to oxaloacetate, 
(BB) the recombinant yeast has integrated into its genome (ii) an exogenous malate dehydrogenase gene which encodes for an enzyme that catalyzes the conversion of oxaloacetate to malate,
(CC) the recombinant yeast has integrated into its genome (iii) an exogenous fumarase gene that encodes for an enzyme which catalyzes the conversion of malate to fumarate, and 
(DD) the recombinant yeast has integrated into its genome (iv) an exogenous fumarate reductase gene which encodes for an enzyme which catalyzes the conversion of fumarate to succinate.
The species are independent or distinct because each of the species is a recombinant yeast with a different gene integrated into its genome. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 5, 7-9, 20, 39, 41, 42, 54, and 60-64 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is structurally different and a separate sequence search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

C.	If the applicant elects the species of (B) yeast has integrated into its genome (ii) an exogenous malate dehydrogenase gene which encodes for an enzyme that catalyzes the conversion of oxaloacetate to malate, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species:
(AAA) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 98, 
(BBB) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 99, 
(CCC) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 100, 
(DDD) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 101, 
(EEE) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 102, 
(FFF) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 103, 
(GGG) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 104, 
(HHH) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 105, 
(III) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 106, and 
(JJJ) the exogenous malate dehydrogenase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 128.
The species are independent or distinct because each of the species is a structurally different exogenous malate dehydrogenase gene. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 5, 7-10, 14-16, 20, 39, 41, 42, 54, and 60-64 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a structurally different exogenous malate dehydrogenase gene and a separate sequence search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

D.	If the applicant elects the species of (D) yeast has integrated into its genome (iv) an exogenous fumarate reductase gene which encodes for an enzyme which catalyzes the conversion of fumarate to succinate, the following election of species is also required under 35 U.S.C. 121. This application contains claims directed to the following patentably distinct species:
(AAAA) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 108,
(BBBB) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 109,
(CCCC) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 110,
(DDDD) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 111, 
(EEEE) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 112, 
(FFFF) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 113, 
(GGGG) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 114, and
(HHHH) the exogenous fumarate reductase gene encodes for an enzyme having an amino acid sequence at least 80% identical to SEQ ID NO: 82.
The species are independent or distinct because each of the species is a structurally different exogenous fumarate reductase gene. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 5, 7-10, 14-16, 20, 39, 41, 42, 54, and 60-64 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is a structurally different exogenous fumarate reductase gene and a separate sequence search is required for each of the species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656